Title: To George Washington from Tobias Lear, 4 March 1798
From: Lear, Tobias
To: Washington, George



Dear Sir,
March 4th 1798

I enclose a deed for the Potomac Shares which you subscribed for the use of the Potomac Company, which you will be so good as to execute whenever it may be convenient. The form of the Receipt to be given to those who convey their Shares is also enclosed, which will be given when the deed shall be delivered. It was thought best to have those shares conveyed to the President of the Company rather than to the Presidt & Directors—to facilitate

the mortgage of them to those who may lend money or Stock thereon.
Mr Charles Carroll has not only lent his Shares, but also informs that he will lend five thousand Dollars in Cash immediately on a mortgage of the Shares as proposed by the Resolution of the Stockholders. Mr Danl Carroll of Duddington has also offered the loan of four or five thousand Dollars in six prCt Stock. The Interest of the Stock or Cash lent will be paid half yearly at the Bank of Alexandria or Columbia. I flatter myself we shall yet be able to do considerable work this year on the Locks. A large quantity of flour has already come down to the falls and is pouring in daily. From Harper’s ferry alone there will be ship’d at lea[s]t six thousand barrels.
On Tuesday I shall go to the Great Falls to a meeting of the Board of Directors, and from thence I shall go up to Berkley. I expect to be down about the 20th of the month—and any time previous to that will answer for the execution of the within deed. With the purest respect & attachment I am Dear Sir, Your grateful & affectionate

Tobias Lear

